DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
Summary of Claims
Claims 1 – 9 are currently pending and have been examined. 
Claims 1,5,7,8, and 9 have been amended. 
Response to Arguments
Applicant's arguments filed 7 have been fully considered and are persuasive. Examiner finds that the amended claims of 7/27/2022 integrate the abstract idea into a practical application.  The rejection of 05/24/2022 of claims 1 – 9 under 35 U.S.C. 101 are withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1 – 9 under 35 USC 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -3 and 5 - 9 are rejected under 35 U.S.C. 103 as being obvious over Semsey et al. US 2017/0352124 A1 (Semsey) in view of US 20140379529 A1  Agasti.
Claim 1 – Semsey teaches:
A delivery management system comprising a server [0050- discloses processor, memory, app software, operating system…] configured to: 
receive a delivery request of a purchased product which is purchased at a store in a delivery coverage area including a plurality of stores ([0010], at the … shopping center, items or purchasable goods can be bought …, information about the purchased product ([0051]  driver … goes into retail stores in order to get the goods that are to be purchased… when particular good is selected … the payment process takes place… during the transaction the location statement is transmitted to the delivery service), [0057] shipment requires cooling or is perishable) , and information about a purchase user who purchases the purchased product ([0058] when the driver wishes to pay for something and have it delivered, an access code from the driver is  communicated to the system) ; 
store key information of a vehicle associated with the purchase user ([(0053] authorization data is stored); [0053] –{0054] encoded and encrypted radio signal provides access authority. [, the vehicle being configured to be locked and unlocked upon receipt of the key information transmitted from a terminal; [0055] can be used to open or close doors or windows or lock trunk))
 acquire positional information of the vehicle; [0051] information about the location is ascertained; {0019]
And when the delivery request of the purchased product is received, transmit, to a terminal of a delivery user, the delivery request of the purchased product,[0051] describes a consumer/driver user making a purchase instore, and transaction information is transmitted to the delivery service; during transaction location statement is transmitted to the delivery service that will deliver the merchandise that is expected to the vehicle; the information about the purchased product [0056] data packets are transmitted that can comprise a … telephone number … and data fields such as Shipment requires cooling after the vehicle is opened)  , the key information of the vehicle, [0058] access code used while shopping is communicated to the system at checkout. [0059] after the authorized deliverer has been identified authorization data are then used to set up a communication link from deliverer terminal to the system [0015]  
 and the positional information of the vehicle [0051] location information transmitted to deliverer, wherein the delivery request of the purchased product is a request of delivering the purchased product to the vehicle ([0051] that will deliver the merchandise that is to be expected to the vehicle).
wherein the terminal of the delivery user is configured to receive the key information, and transmit an unlocking signal to the vehicle based on the key information to unlock the vehicle, and wherein the vehicle is configured to receive the unlocking signal from the terminal of the delivery user, and unlock at least a door of the vehicle in response to the unlocking signal. [0051]; [0052]; “[0054] Also depicted is the mobile terminal or communication terminal of the deliverer 70, which has a communication device 71. This mobile terminal can be used to transmit, via the communication device 71 thereof, an encoded and encrypted radio signal 140 to a communication device 310 of the controller 120 of the access arrangement 60. The radio signal is understood to mean a communication signal, which is based on electromagnetic signals, including optical signals (e.g. infrared light). The vehicle 10 reacts to a particular encrypted radio signal 140 from the communication terminal 70 of the deliverer, which is preferably limited to a particular time window and canceled following use of the opening command. The radio signal 140 provides access authorization, but not driving authorization to start the vehicle” [0054]; [0055]; [0056] 
Semsey teaches transmitting access codes/ key information and position information to delivery drivers for only a limited validity period after purchase is made…When the driver wishes to pay for something and have it delivered, an access code for the vehicle 10 is communicated to the system 40 via the communication network N1 or N2 from the communication terminal 70 of the driver to a device at the checkout of the relevant retail store. [0058] Semsey is teaching that key information transmitted from communication terminal of driver (purchase user) is sent to the system or device at checkout of retail store when the driver wishes to have it delivered. Semsey; however, does not expressly teach; receipt of a delivery start instruction transmitted from the purchase user through a terminal of the purchase user. 
Agasti teaches this:   
[0046] - [0048] If the customer at 425 elects to initiate the curbside pickup process, the curbside pickup application 24 at 430 may send a notification to the MPU system 58 that informs the MPU system 58 that the customer intends to pickup the purchased items.
The curbside pickup process is equivalent to having items delivered to the vehicle. Agasti indicates that the items are delivered to the customer [0048], whose vehicle is positioned in a pickup zone of the store. [0018].
It would have been obvious to one of ordinary skill in the art to combine the technique of the purchaser sending a delivery start instruction of Agasti to the teaching of the system of Semsey as “The customer may be in the vicinity of the store for reasons other than picking-up the purchased items. By requesting the customer whether to initiate the process, the customer does not feel obligated to pick up the items when not otherwise prepared. Moreover, associates of the store do not waste time trying to deliver items to customer's which were falsely identified as being in the pickup zone or who otherwise have no intention of picking-up the items at the present time. As such, the notification presented may be beneficial to both the customer and the store” [0046].
Claim 2  Semsey teaches: determine whether or not the vehicle is parked in a parking space inside the delivery coverage area; (Semsey, [0071] confirm clearance for position as a delivery location; [0074] system transmits location to system for verification …checks whether vehicle is actually located where driver parked it on conforming said position as delivery location)  and transmit the key information of the vehicle and the positional information of the vehicle to the terminal of the delivery user, when the vehicle is parked in the parking space inside the delivery coverage area. [0051] Purchases made inside store after driver parks in parking space/confirms location as delivery location. See [0010] also. ([0073] When driver parks system stores and transmits vehicle position to driver device or another device. [0051] location statement transmitted to deliverer after driver has parked vehicle)
Claim 3 
Semsey teaches: receive the delivery request of the purchased product, the information about the purchased product, and the information about the purchase user that are transmitted from a terminal of the purchase user. [0051] also possible for transaction to be performed via purchaser’s mobile device. [0015] discloses that delivery request occurs by virtue of transaction of a purchase; [0058] - [0061] disclose that access codes are communicated from driver device to system and from system to deliverer after deliverer is identified. 
Claim 5 – See relevant rejection of claim 1. 
Claim 6 – See relevant rejection of claim 2
Claim 7 – see relevant rejection of claim 1. 
Claim 8 – see relevant rejection of claim 1. 
Claim 9 – see relevant rejection of claim 1. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Semsey in view of Agasti, further in view of Iwamoto US 2016/0148152 A1.
Semsey in view of Agasti teaches all of the limitations of claim 1. Semsey teaches that the purchaser purchases from a shopping center and that the relevant retail store is associated with a device which receives and sends/transmits data; however Iwamoto more explicitly teaches: a delivery management system comprising a plurality of store terminals (Fig. 4) each of which is provided in each of the plurality of the stores respectively, wherein each of the plurality of the store terminals is configured to transmit the delivery request of the purchased product, the information about the purchased product, and the information about the purchase user. See Figs. 2 – 5 ; [0028] –[0029] teaching store server and mall server comprises data sending and receiving section with other connected servers ; [0030] data including commodity information, customer information configured to manage delivery information including issuing a delivery number. 
It would have been obvious to combine the teaching of Semsey in view of Agasti with that of Iwamoto. The mall server of Iwamoto allows exchange of information with the RFID tags attached to a purchased commodity and store server the delivery management section allows the system to determine how commodity is to be delivered. [0029] –[0030]. Using the system of Iwamoto a customer can receive purchased commodities nearby a parking position without carrying the commodities personally. Additionally, there is no need for the customer to shop in other stores while carrying the purchased commodities.  [0062]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2017084526_ARTICLE_DISTRIBUTION_METHOD_AND_APPARATUS; Ben Popken, Amazon Tests Delivery to Your Car Trunk, Amazon and Audi are testing a way to have packages from the online shopping site delivered to owners' car trunks, NBC News, April 23, 2015, https://www.nbcnews.com/business/autos/amazon-testing-delivery-your-car-trunk-n346886, (accessed 10/27/2022).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            

/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628